 In the Matter of J. I. CASE COMPANY, EMPLOYERandINTERNATIONALASSOCIATION OF MACHINISTS, PETITIONERCase No. 18-RC-139THIRD SUPPLEMENTAL DECISIONANDCERTIFICATION OF REPRESENTATIVESAugust 5,1949On April 15, 1949, the Board, in its Supplemental Decision andOrder issued in this proceeding, considered certain of the objectionsfiled by the Employer to the conduct of the run-off election held onDecember 7 and 8, 1948, among employees in a residual group of pro-duction and maintenance employees sought to be represented by Inter-national Union United Automobile, Aircraft and Agricultural Imple-ment Workers of America, UAW-CIO, hereinafter referred to as theUAW. The objections considered covered the failure of the RegionalDirector to comply with a Board order directing him to challenge,segregate, and ianpound the ballots of certain patternmakers and pat-ternmaker apprentices who had voted in the election.We held that although the failure of the Regional Director to segre-gate 12 ballots cast by the patternmakers and their apprentices hadimpressed an uncertainty upon the results of the election, such fact hadnot rendered the election void, as the uncertainty might be resolved bydeducting 12 votes from the UAW's affirmative vote in order to deter-mine whether the UAW still retained a clear majority of valid votescast.'Because the result showed 835 valid votes for the UAW'and 833against the UAW, we held that the UAW would nevertheless not becertified unless, after a consideration of the issues raised by the 10challenged ballots, the resulting tally gave the UAW a clear majorityof all valid votes cast.We therefore directed in our SupplementalDecision and Order, hereinabove referred to, that the Regional Direc-tor investigate the issues raised by the challenged ballots andsubmitiThe original tally showed that there were 2,484 eligible voters, that 1,680 votes werecast of which 847 were for the UAW and 833 , igainfit.Ten'-ballots ,were challenged and15 ballots were declared void.85 N. L. R. B., No. 104.576 J. I. CASE COMPANY577his report and recommendation with respect thereto.No determina-tion was made as to the validity of the remaining objections filed bythe Employer, as it appeared that 'after the issues raised by the chal-lenged ballots had been considered, such objections might become moot.Pursuant to the foregoing order, the Regional Director investi-gated the issues with respect to the challenged ballots and on May 13,'1949, issued his Report on Challenges. In the Report on Challenges,the Regional Director recommended that the challenges to the ballotsof nine employees, including one Alcadio Ramirez, be sustained andthat the remaining challenge to the ballot of one John Hoy be over-ruled, but that such ballot be not opened and counted because, in theopinion of the Regional Director, such ballot could not affect theresults of the election.In its Exceptions to the Regional Director's Report on Challenges,the Employer opposed both the recommendation of the Regional Di-rector that the challenge to the ballot of Alcadio Ramirez be sustainedand also the recommendation that the ballot of John Hoy be not openedand counted.The Employer did not oppose the other recommenda-tions of the Regional Director with respect to the challenged ballots.On June 16, 1949, the Board, in effect, sustained the Employer's ex-ception with respect to the ballot of John Hoy, by directing the Re-gional Director, without prejudice to a consideration of the otherexceptions, to open and count the ballot of John Hoy and to submita revised tally in connection therewith.Pursuant to such direction,the Regional Director submitted a Revised Tally of Ballots whichshowed that an additional vote had been cast for the UAW, giving thelatter a total of 836 valid votes out of a total of 1,669 ballots validlycast.2In view of the, fact that the UAW has now a majority of 3votes, we find that it is unnecessary to consider the Employer's excep-tion to the Regional Director's recommendation with respect to theballot of Alcadio Ramirez, as this ballot, even if found to be castagainst the UAW, could not affect the results of the election.3There remains for disposition certain objections of the Employer tothe conduct of the run-off election.Although the contrary was indi-cated in our earlier Supplemental Decision and Order, it is now clearthat a consideration of the issues raised by the challenged ballots has2The Revised Tally of Ballots showed that there were 2,484 eligible voters;that therewere cast 1,681 votes of which 848 were for the UAW and 833 against;that there were 9unopened challenged ballots and 15 void ballots.3In it Exceptions to the Regoinal Director'sReport on Challenges,the Employer raisednew objections to the conduct of the election and reiterated the objections previouslyraised.We cannot consider such objections as having a proper place in exceptions to areport on challenged ballots.Treated as a supplement to its original objections to theconduct of the election,we find that such objections are untimely. 578DECISIONS OF NATIONAL LABOR RELATIONS BOARDnot rendered moot those of the Employer's objections that were notpreviously considered by the Board.We shall therefore proceed to aconsideration of such objections."The objections to be considered aredesignated by the Employer as D1, D2, and D4 in paragraph II of itsobjections.In objection Dl the Employer alleges that "In the presence of nu-merous other employees, after at least one employee had marked hisballot in the voting booth, he was asked for his ballot by a Board agentwho, after examining it, destroyed it."The Regional Director re-ported that the Board agent had reason to believe that the particularemployee had marked his ballot with .a red pencil and that his pur-pose might have been to identify the ballot.This ballot was examinedand destroyed when found to be improperly marked.The employeewas permitted to cast a new ballot in the usual fashion which wasdeposited in the ballot box.Although we do not approve of the con-duct of the Board agent in examining the ballot, nevertheless in ouropinion the one isolated instance of such an impropriety was insuffi-cient to prejudice the results of the election, as such conduct did not,so far as the participants in the election were concerned, affect thesecrecy of the ballot nor did it deprive the particular employee of hisright to select a bargaining representative. .In objection D2, the Employer alleges that "At least one employeewas instructed and permitted to cast two ballots."The RegionalDirector's Report explained the circumstances under which this em-ployee was first allowed to cast a challenged ballot and then a regularballot.It was presumed that the challenged ballot, which was placedin a sealed envelope, was destroyed, as it could not be found afterthe balloting had been completed. In our opinion, the circumstancessurrounding this occurrence do not support the conclusion that theemployee in question had been permitted to cast two ballots.However,without undertaking to dispose of this objection on its merits, we mayassume, for the purpose of ruling on the objection, that the particularemployee had in fact voted twice, and that his second ballot had beencast in favor of the UAW. If, upon this assumption, we are to deductone vote from the UAW's affirmative vote in order to correct the error,we find that the UAW would still retain a majority of valid votescast.In objection D4 the Employer alleges "Other.acts, occurrences, andomissions affecting the results of the run-off election," more par-ticularly that the agents of the UAW were engaged in electioneering4Not included in our present consideration are objections designated by the Employeras A, B, C, D3, and E. Of these objections, A, B, C, and D3 were covered by' our supple-mental Decision and Order of April 15, 1949. Objection E requires no specific treatmentas it is merely a conclusion based upon the preceding objections. J. I. CASE COMPANY579in violation of the rules and regulations of the Board.The run-offelection was held between the hours of 10 p. in. and midnight onDecember 7, continuing until 12: 30 a. in. on December 8, and betweenthe hours of 5: 30 a. in. and 7: 30 p. in. on December 8. According tothe Employer's specifications submitted in connection with its objec-tions, the voting booths were located in a house situated on an openlawn, approximately 50 feet from the public sidewalk on State Streetin Bettendorf, Iowa.The Employer also indicated that the principalemployee entrance to its plant was located directly across the streetat a distance of 60 feet from the curb in front of the polling place.The Employer charges, in substance, that throughout the period ofvoting, agents of the UAW stationed themselves at the plant gate andalong the sidewalk in front of the polling place at distances which,except in a few instances,' extended at least 40 feet or more from theentrance to the polling place.It is not denied by the Regional Director that the matter of elec-tioneering was 'called to the attention of the Board agent. In factthe Regional Director reports that during the conduct of the elec-tion, and for a period estimated not to exceed 4 minutes, UAW rep-resentatives remained immediately in front of the entrance to thepolling place and distributed electioneering material to employees ontheir way to the polls.However, the Regional Director reports thatas soon as the Board agents discovered their presence, the-UAW rep-resentatives were asked to, and did, leave immediately.Moreover, although the Regional Director admits that UAW agentsstationed themselves at the entrance to the Employer's plant and dis-tributed electioneering material to employees who arrived at or leftthe plant entrance, the Regional Director finds that such distribu-tion occurred at a distance of approximately 110 feet from the pollingplace.The Regional Director adds that all employees who appearedat the polling place with leaflets or other material in their hands werenot permitted to enter the polling place until they had discarded allelectioneering material.Upon the basis of the foregoing, the Re-gional Director finds that the Board agents had committed no errorwhich could in any way be considered prejudicial to the rights ofany party, or which could, in any manner, affect the results of theelection.Accordingly, the Regional Director recommended that theEmployer's objections be overruled.5The Employer contends that in some instances electioneering was conducted at a dis-tance less than 40 feet from the polling area.The Employer alleges that one such in-stance occurred 30 feet fromthe "doorway" of thepolling place and another on the stepsthereof,in each of which instances,UAW agentshad accosted employees approaching thepremises for the purposeof voting,and had distributed certain electioneering materialurging employeesto vote for the UAW.857829-50-vol.8 5--3 8 580DECISIONS OF NATIONAL LABOR RELATIONS BOARDIn support of the recommendations of the Regional Director, it doesnot appear, nor is it alleged, that prior to the actual time of ballotingany area had been designated or marked-off by the Regional Directoras a "no electioneering" area ; neither is there any allegation thatthe UAW representatives wilfully violated. the Board agent's requestto such representatives, when their presence was reported, to leavethe area immediately in front of the polling place. In this respect;the situation with which we are here confronted differs substantiallyfrom that inMatter of Detroit Creamery Company-andMatter ofKilgore Manufacturing Company,7cases relied on by the Employer.In theDetroit'Creamerycase the Board set aside an election where aunion official had without authority invaded the actual premiseswhere balloting was then being conducted. Similarly, in theKilgorecase, the Board set aside an election because a wilful and persistentviolation, after an initial warning from Board agents, of the ruleagainst electioneering within an area which had been designated asa "no electioneering" area.We also note. that the same element oftivilfullness, after an initial warning, was found by the Board to bematerial inMatter of Continental Can Company.8Upon the record in the present instance, we believe that, whateverdeviations from usual election practices may have occurred with re-spect to electioneering during the course of election, they not onlylacked the element of wilful violation of Board rules, but were toosporadic in nature to have had any effect upon the election results.9We find, in accordance with the recommendations of the RegionalDirector, that the Employer's objections do not raise substantial andmaterial issues regarding the conduct of the election.Accordingly,as a Tally of Ballots shows that a ma-jority of all valid votes countedhave been cast for the UAW, we shall certify that organization as thecollective bargaining representative of the Employer's employees inthe unit.CERTIFICATION OF REPRESENTATIVESIT IS HEREBY CERTIFIED that International Union, United Automo-bile,Aircraft and Agricultural Implement Workers of America,UAW-CIO, has been designated and selected by the majority of allproduction and maintenance employees of the J. I. Case Co., at itsBettendorf, Iowa, plant, excluding all tool and die makers, toolroommachine operators, tool and die heat treaters, tool and die makers'6 60 N. L. R. B. 178,745 N. L. R. B. 469,8,80 N. L. R. B. 785;9Matter ofArteraft Hosieru;C0Jca8iy,73 N. L.R. B. 808. J. I. CASE COMPANY581apprentices, toolroom crib attendants and their leader men, toolroomhelpers, die sinkers, die finishers, inspectors on dies, tools, and jigsand tool welders, all of whom work in Department 84 of the Em-ployer's plant, all pattern makers and pattern makers' apprentices,10employed in Department 281 of the Employer's plant, and all plantprotection -employees, professional employees, technical and clericalemployees, and all supervisors as defined by the Act, as their rep-resentative for the purposes of collective bargaining and that, pursuantto Section 9 (a) of the Act, the said organization is the exclusiverepresentative of all- such employees for the purpose of collectivebargaining with respect to rates of pay, wages, hours of employment,and other conditions of employment.MEMBERS MURDOCK and GRAY took no part in the consideration ofthe above Third Supplemental Decision and Certification of Rep-resentatives.]U In our Decision and Direction of Election, issued February 15, 1949,InCase No.18-RC-300 (81 N.L. R. B. 651),we held that the pattern makers and pattern makers'apprentices employed at the Employer'sBettendorf,Iowa,plant might constitute a sepa-rate unit and directed an election among them to determine their desires.As a result ofthe election the PatternMakersLeagueof N. A.,A. F. L., was certified as the exclusivebargaining representative of the pattern makers.